The opinion of the court was read at the ensuing November term in Cumberland, as drawn up by
Melles C. J.
The statute of 1821, ch. 134, declares that no person, unless licensed by the major part of the selectmen of the town to which he belongs, shall sell any goods or chattels at pub - lic vendug ; and whoever violates the law in this particular, is subject to a penalty. For such penalty this action is brought. The defendant, being an inhabitant and resident of Walerville, was duly licensed by the selectmen of that town as an auctioneer: and afterwards sold the goods mentioned, in the town of Gardiner, at a public vendue ; claiming a right so to do, in virtue of said license -and the question is, whether it gave him any right. By the letter of the statute the virtue of the license is not confuted to the limits of the town to which the person licensed belongs. The penal provision is,“ and if any person, without such license, shall sell,” &e. Hence it is argued, that no penalty is incurred by a sale in any town, provided the person selling was previously licensed by the selectmen of some town. We cannot allow of so *336much latitude of construction. According to the reason of the thing and the spirit of the law, the license can only be valid with» in the town where it is granted ; the power of the selectmen does not extend beyond the limits of such town. It must be considered a matter of municipal concernment throughout. The person licensed must belong to the town where he is licensed. The selectmen are made judges of the number, and qualifications of such as the interests of a town may require to be licensed ; but they are not competent judges how many may be necessary or proper in other towns: and, if they are, still the qualifications deemed sufficient by the selectmen of one town, might be wholly insufficient for such an office in another town. It could never be the design of the legislature that one of the smallest and most remote towns in the State should, by their selectmen, have the power to appoint a swarm of auctioneers, and thereby authorize them to go into the larger and more populous towns, open their offices, and sell goods at vendue, to the exclusion, or at least the great prejudice, of those persons appointed by the selectmen of such towns. Reasoning from analogy, it would be just as proper and useful for the selectmen of one town to recommend persons as suitable to be licensed as innholders and retailers in another town. Such a thing was never heard of. The language of the statute respecting the choice of surveyors of lumber, is as general as that of the section we are considering. Yet each town has the right to choose its own surveyors ; and as many as they please. The principle on which the defence depends cannot be sanctioned ; and therefore, according to the agreement of the parties, a default must, be entered.